DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on November 11, 2022 in which claims 1-6 and 12-14 are presented for examination. Claims 7-11 have been withdrawn.

Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “wherein said third strap comprises a distal end at a length configured to terminate underneath said sack and the weight of a wearer of the garment”, this limitation is dependent upon the user, since every user has a different body structure. For example an infant may be have a larger waist circumference which would make the strap wrap a shorter distance around the infant and an infant may have a smaller waist circumference which would make the strap wrap differently than the infant with the larger waist circumference, ie: able to be wrapped additional degrees. Therefore, with the infant’s body being variable, the distal end of the third strap, may not be configured to terminate underneath the sack as claimed. A claim may be rendered indefinite by reference to an object that is variable, such as a wearer’s body.  See MPEP 2173.05(b) II.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatten (2004/0019969).
Regarding claim 1, Gatten teaches, A swaddling garment (figures 1-2D) comprising: a sack configured to receive an infant (100/110 is configured to receive an infant, [0028], figures 1-2D), said sack comprising a sack inner surface and a sack exterior surface (100/110 comprising a sack inner surface (shown in figures 1, 2A and 2B) and a sack exterior surface (shown in figure 2C, [0035], [0036], [0039]); an interior strap affixed to said sack inner surface (120/125 is affixed to the interior surface of 100 of 100/110, [0035], figure 1), said interior strap comprising an interior strap first side and an interior strap second side (120/125 comprising 120 and 125, [0035], [0038], figures 1); said interior strap first side is configured to form a loop to retain an arm; said interior strap second side is configured to form a loop to retain an arm (“The arms restraints 120, 125 are in a preferred embodiment tapered flaps attached to the back panel 100 at seams 121, 126 that lie beneath and parallel to an infant's arms”, [0035], “Addition of the arm restraints 120, 125 allows a caregiver to quickly secure an infant's arms close and parallel to the infant's torso”, [0036], “FIG. 2B shows how the arm restraints 120, 125 are each wrapped around the outside of an adjacent arm, then inwardly so that the arm restraint lobes 122, 127 can be tucked between the infant's arms and torso, thereby holding the infant's arms in an optimum position while subsequent steps are performed”, [0038], therefore, 120/125 comprising 120 and 125, 120 is configured to form a loop to retain an arm; 125 is configured to form a loop to retain an arm, figures 1-2C); an exterior strap affixed to said sack and configured to extend around said sack exterior surface to bind an infant (“The long blanket arm 135 extends from a second side 104 of the back panel 100. The long blanket arm 135 tapers away from the back panel 100 to a second end point 138 and is about 100 cm long, enough to wrap around the infant more than once, preferably at least twice”, [0030], “The blanket arms 130, 135 may be separate pieces sewn, bonded, electrically welded, or attached by other means known in the art to sides 102, 104 of the back panel 100”, [0031], “Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers”, [0040], therefore, 135 affixed to 100/110 and configured to extend around 100/110 exterior surface to bind an infant). 

Regarding claim 2, Gatten teaches, wherein said exterior strap comprises a length to wrap around a torso of an infant and terminate under said sack (“The long blanket arm 135 extends from a second side 104 of the back panel 100. The long blanket arm 135 tapers away from the back panel 100 to a second end point 138 and is about 100 cm long, enough to wrap around the infant more than once, preferably at least twice”, [0030], “The blanket arms 130, 135 may be separate pieces sewn, bonded, electrically welded, or attached by other means known in the art to sides 102, 104 of the back panel 100”, [0031], “Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers”, [0040], therefore, 135 comprises a length to wrap around a torso of an infant and terminate under 100/110, figures 1-2D).

Regarding claim 4, Gatten teaches, wherein said interior strap first side terminates in a distal end configured to be placed under an infant, and said interior strap second side terminates in a distal end configured to be placed under an infant (“Each arm restraint 120, 125 tapers to a lobe 122, 127 and is positioned so that it may be wrapped inward around an infant's adjacent arm. A typical arm restraint measures about 25 to 30 cm from a seam 121, 126 to the end of a lobe 122, 127. The downwardly-tapering lobes 122, 127 relieve pressure on the infant's shoulders while providing an easily-used means for securing her arms”, [0035], therefore, wherein 120 terminates in a distal end configured to be placed under an infant, and 125 terminates in a distal end configured to be placed under an infant, figures 1-2C).

Regarding claim 12, Gatten teaches, A swaddling garment for compressing an infant ([0028], figures 1-2D) comprising: a sack (100/110, [0028], figures 1-2D), a first strap attached to an interior of said sack (120 is attached to an interior of 100/110, [0035], [0038], best shown in figure 1, see also figures 2A-2D); a second strap attached to said interior of said sack (125 is attached the interior surface of 100/110, [0035], [0038], best shown in figure 1, see also figures 2A-2D); a third strap attached to an exterior of said sack (“The blanket arms 130, 135 may be separate pieces sewn, bonded, electrically welded, or attached by other means known in the art to sides 102, 104 of the back panel 100”, [0031], therefore, 135 is attached to an exterior of 100/110, figures 1-2D, see also [0030], [0040]); wherein said first strap is configured to loop around a first arm of an infant, said second strap is configured to loop around a second arm of an infant (“The arms restraints 120, 125 are in a preferred embodiment tapered flaps attached to the back panel 100 at seams 121, 126 that lie beneath and parallel to an infant's arms”, [0035], “Addition of the arm restraints 120, 125 allows a caregiver to quickly secure an infant's arms close and parallel to the infant's torso”, [0036], “FIG. 2B shows how the arm restraints 120, 125 are each wrapped around the outside of an adjacent arm, then inwardly so that the arm restraint lobes 122, 127 can be tucked between the infant's arms and torso, thereby holding the infant's arms in an optimum position while subsequent steps are performed”, [0038], therefore, 120 is configured to loop around a first arm of an infant, 125 is configured to loop around a second arm of an infant, figures 1-2C); and said third strap is configured to encircle said first strap and said second strap and an exterior of said sack at least one circumference to swaddle an infant (“The long blanket arm 135 extends from a second side 104 of the back panel 100. The long blanket arm 135 tapers away from the back panel 100 to a second end point 138 and is about 100 cm long, enough to wrap around the infant more than once, preferably at least twice”, [0030], “The blanket arms 130, 135 may be separate pieces sewn, bonded, electrically welded, or attached by other means known in the art to sides 102, 104 of the back panel 100”, [0031], “FIG. 2B shows how the arm restraints 120, 125 are each wrapped around the outside of an adjacent arm, then inwardly so that the arm restraint lobes 122, 127 can be tucked between the infant's arms and torso, thereby holding the infant's arms in an optimum position while subsequent steps are performed”, [0038], “Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers”, [0040], therefore, 135 is configured to encircle 120 and 125 and an exterior of 100/110 at least one circumference to swaddle an infant, figures 1-2D).

Regarding claim 13, Gatten teaches, wherein said third strap comprises a distal end at a length configured to terminate underneath said sack and the weight of a wearer of the garment (“Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers. The second end point 138 may be secured by tucking it under a layer of the long blanket arm 135”, [0040], therefore, 135 comprises a distal end at a length configured to terminate underneath 100/110 and the weight of a wearer of the garment).

	
Regarding claim 14, Gatten teaches, wherein said third strap comprises at least one fastener set configured to attach a first surface of said third strap to a second surface of said third strap to fasten said third strap around an infant and retain said third strap spaced apart from a head of an infant (“The long blanket arm 135 tapers away from the back panel 100 to a second end point 138 and is about 100 cm long, enough to wrap around the infant more than once, preferably at least twice”, [0030], “Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers. The second end point 138 may be secured…by a hook-and-loop or other fastener as is known in the art”, [0040], therefore,138 comprises at least one fastener set (135 at 138 has a hook/loop fastener, shown in figure 3 as 350 and a corresponding fastener, not shown) configured to attach a first surface of 135 to a second surface of 135 to fasten 135 around an infant and retain 135 spaced apart from a head of an infant, here, since 138 “is about 100 cm long, enough to wrap around the infant more than once, preferably at least twice”, and is “secured…by a hook-and-loop”, there is a fastener at 138 (shown as 350 in figure 3) on one side (first surface) of 135 and a corresponding fastener on the opposite side (second surface) of 135 as claimed).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gatten (2004/0019969) in view of Daugherty et al. (2014/0033430)[Daugherty].
Regarding claim 3, Gatten teaches said sack (100/110, [0028], figures 1-2D) and said sack inner surface (figures 1, 2A and 2B).
Gatten fails to teach, wherein said sack comprises a zipper for providing access to said sack inner surface.
Daugherty, a swaddling garment for infants, Abstract, teaches, wherein said sack comprises a zipper for providing access to said sack inner surface (“a zipper 180 is used to join the edges 147, 149 along the seam to close the front portion 140 of the pocket 120. It will be appreciated that the front portion 140 is closed once the infant is received within the pocket 120. In the case of zipper 180, the user simply unzips the front portion 140 to allow the infant to be received within the pocket 120 and once the infant is fully contained within the pocket 120, the zipper 180 is zipped up to join the two sections 142, 144 along the seam and thereby forms the pocket 120”, [0036], therefore, 120 comprises 180 for providing access to the inner surface of 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sack of Gatten with a zipper as taught by Daugherty in order to provide the sack that provides “greater access to the pocket 120”, [0032], that can allow for the user to “simply unzip[s] the front portion 140 to allow the infant to be received within the pocket 120 and once the infant is fully contained within the pocket 120”, [0036].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gatten (2004/0019969) in view of Pulley (2016/0174731).
Regarding claim 5, Gatten teaches, wherein said exterior strap comprises: an exterior strap first surface comprising a fastener receiver; an exterior strap second surface comprising a fastener protrusion; wherein said fastener receiver is spaced apart from said fastener protrusion a distance approximately equal to a circumference of said sack to facilitate connection of said fastener protrusion and said fastener receiver to retain said exterior strap (“Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers. The second end point 138 may be secured by tucking it under a layer of the long blanket arm 135, or by a hook-and-loop or other fastener as is known in the art”, [0040], therefore, 138 comprises: an exterior strap first surface comprising a fastener receiver (not shown); an exterior strap second surface comprising a fastener protrusion (the inside of 135 at 138 has a hook/loop fastener, shown in figure 3 as 350); 
While Gatten discloses, “Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached…The second end point 138 may be secured…by a hook-and-loop or other fastener as is known in the art”, [0040], the fastener is shown in figure 3 as 350 is on the second (inside) surface of 135. Here, the fastener 350 on the second (inside) surface of 135 would mate with a corresponding fastener on the first (outer) surface of 135, since 135 is “wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached…The second end point 138 may be secured…by a hook-and-loop or other fastener as is known in the art” as disclosed. 
However, Gatten fails to specifically teach, an exterior strap first surface comprising a fastener receiver; wherein said fastener receiver is spaced apart from said fastener protrusion a distance approximately equal to a circumference of said sack to facilitate connection of said fastener protrusion and said fastener receiver to retain said exterior strap.
Pullen, a swaddle garment with interior and exterior straps, Abstract, figures 1-8, discloses, wherein said exterior strap comprises: an exterior strap first surface comprising a fastener receiver; an exterior strap second surface comprising a fastener protrusion; wherein said fastener receiver is spaced apart from said fastener protrusion a distance approximately equal to a circumference of said sack to facilitate connection of said fastener protrusion and said fastener receiver to retain said exterior strap (“The first end of the front side of the first strap 12 contains a fastener thereon. The second end of the back side of the first strap 12 contains a fastener thereon. Preferably, the first end of the front side of the first strap 12 contains the hook of a hook and loop fastener and the second end of the front side of the first strap 12 contains a loop of the hook and loop fastener for selectively securing the first end and second end of the first strap 12 to each other”, [0030], therefore, 12 comprises: an exterior strap first surface comprising a fastener receiver (“first end of the front side of the first strap 12 contains a fastener thereon”, annotated figure 4); an exterior strap second surface comprising a fastener protrusion (“The second end of the back side of the first strap 12 contains a fastener thereon”, annotated figures 4 and 6); wherein the annotated fastener receiver is spaced apart from the annotated fastener protrusion a distance approximately equal to a circumference of 10 to facilitate connection of said fastener protrusion and said fastener receiver to retain 12, figures 2, 4 and 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the exterior strap of Gatten with exterior strap first surface comprising a fastener receiver spaced apart from said fastener protrusion a distance approximately equal to a circumference of the sack as taught by Pulley, in order to provide the exterior strap with a fastener and fastener receivers that allow for “The second end of the first strap 12 is then placed over the chest of the baby. The second end of the first strap 12 is placed over the second end and the front side of the first strap is engaged to the back side of the first strap, as illustrated in FIG. 6. In this arrangement, the apparatus 10 cannot go above the armpits of the baby and does not wrap around the hips of the baby”, [0032].

Regarding claim 6, the combined references teach, further comprising: a garment fastener set comprising a first sack fastener disposed on said sack outer surface and a second sack fastener disposed on said exterior strap second surface (Gatten, “The blanket arms 130, 135 may be separate pieces sewn, bonded, electrically welded, or attached by other means known in the art to sides 102, 104 of the back panel 100”, [0031], therefore, a garment fastener set of stitching comprises a first sack fastener of stitching disposed on the outer surface of 100 of 100/110 and a second sack fastener of stitching disposed on the second surface of 135, figures 1-2D).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (2019/0313702)[Karp] in view of Gatten (2004/0019969). 
Regarding claim 1, Karp teaches, A swaddling garment (100, figures 1 and 2) comprising: a sack configured to receive an infant (102 is configured to receive an infant, [0086], [0087], figures 1 and 2), said sack comprising a sack inner surface and a sack exterior surface (100 comprising a sack inner surface (“Internal volume”) and a sack exterior surface (104/106), [0087], figures 1 and 2); an interior strap affixed to said sack inner surface (130 is affixed to the interior volume 108, [0100], figure 1), said interior strap comprising an interior strap first side and an interior strap second side (130 comprising 130A and 130B, [0100], annotated figure 1); said interior strap first side is configured to form a loop to retain an arm; said interior strap second side is configured to form a loop to retain an arm (130 comprising 130A and 130B; 130A is configured to form a loop to retain an arm; 130B is configured to form a loop to retain an arm, [0100], figure 1); an exterior strap affixed to said sack (“FIG. 2 also shows an embodiment of a first securing mechanism 114. First securing mechanism 114 is connected to the body 102”, [0090], therefore, 114 affixed to 102).
While Karp discloses 114 is affixed to the sack, [0090], figures 2-3, Karp fails to teach, an exterior strap affixed to said sack and configured to extend around said sack exterior surface to bind an infant.
Gatten, a swaddling garment, Abstract, teaches, an exterior strap affixed to said sack and configured to extend around said sack exterior surface to bind an infant (“The long blanket arm 135 extends from a second side 104 of the back panel 100. The long blanket arm 135 tapers away from the back panel 100 to a second end point 138 and is about 100 cm long, enough to wrap around the infant more than once, preferably at least twice”, [0030], “The blanket arms 130, 135 may be separate pieces sewn, bonded, electrically welded, or attached by other means known in the art to sides 102, 104 of the back panel 100”, [0031], “Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers”, [0040], therefore, 135 affixed to 100/110 and configured to extend around 100/110 exterior surface to bind an infant”, [0032], figures 1-2D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the exterior strap of Karp as configured to extend around said sack exterior surface to bind an infant as taught by Gatten in order to provide the exterior strap as a “long blanket arm 135 [that] is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers”, [0040].
Regarding claim 2, the combined references teach, wherein said exterior strap comprises a length to wrap around a torso of an infant and terminate under said sack (as combined above, as taught by Gatten, 114 of Karp comprises a length to wrap around a torso of an infant and terminate under 102, see Gatten, “Finally, FIG. 2D shows how the long blanket arm 135 is wrapped over the infant, then repeatedly around the infant until the second end point (not visible) is reached. The caregiver adjusts the tension on the long blanket arm 135 as it is wrapped to obtain the desired pressure on the infant, with the taper of the long blanket arm 135 tending to concentrate increased pressure under the regions wrapped with the most layers”, [0040], figures 1-2D, see also , [0030] and [0031]).

Regarding claim 3, the combined references teach, wherein said sack comprises a zipper for providing access to said sack inner surface (Karp, “FIG. 2 is a top-down perspective view illustration of the first side 104 of infant sleep garment 100. In the example shown in FIG. 2, the first side 104 may comprise a first coupling mechanism 124 coincident with the sagittal plane of the infant and allowing access to the internal volume 108… First coupling mechanism 124 may include but is not limited to any sealable and un-sealable mechanism, such as a zipper mechanism”, therefore, 102 comprises 124 for providing access to 108, best shown in figure 2, see also figure 1).



    PNG
    media_image1.png
    312
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    736
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    809
    649
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2011/0179546 by Millette discloses a swaddling garment having a sack, an interior strap and an exterior strap, the interior strap affixed to the exterior strap and the exterior strap affixed to the sack.
2. D 734,592 by Castillo discloses a swaddling garment having a sack and an interior strap and exterior strap affixed to the sack.
3. 2017/0049158 by Zeidman discloses a swaddling garment having a sack and an exterior strap affixed to the sack.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732